Citation Nr: 0507095	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
October 1971.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As initial matter, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  The regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  The Act and the implementing regulations are 
applicable to the veteran's claim.  

The veteran argues that service connection should be granted 
for PTSD.  VA treatment notes dated in May 2002 reflect the 
veteran's report of combat experiences, to include snipers 
and mortar attacks.  However, no diagnosis of PTSD is of 
record.

In February 2005, the veteran's representative submitted a 
history of the 585th Engineering Company, which was 
apparently obtained from the Internet.  The veteran's service 
personnel records indicate that he served with the 585th 
during his time in Vietnam, from September 1969 to September 
1970.  The  Board notes that this evidence has not been 
considered by the RO, and that neither the veteran nor his 
representative has waived RO review of this newly submitted 
evidence.  As such, remand is required in order to afford the 
RO an opportunity to adjudicate the veteran's case in light 
of this new evidence.

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

The RO should specifically inform the 
veteran that verification of a claimed 
stressor is necessary to substantiate his 
claim for PTSD, and again afford him the 
opportunity to provide information 
regarding any claimed stressors, to 
include a description, dates, units, and 
identification of any casualties.

2. The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran. If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.

3.  If the veteran provides specific 
information pertaining to his claimed 
stressors, the RO should complete a 
summary of the claimed stressors and 
request the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150 to verify such stressors.

4.  If, and only if, the above 
development results in the verification 
of specific stressors, the RO should make 
arrangements with the appropriate VA 
medical facility to schedule the veteran 
for a comprehensive psychiatric 
examination, in order to determine the 
nature and etiology of his claimed PTSD.  
Complete and appropriate psychological 
testing should be performed and all 
clinical findings should be reported in 
detail.  The veteran should be required 
to specify the nature of his stressor in 
service to include his personal 
involvement.  The claims folder should be 
reviewed in detail by the examining 
psychiatrist.  Based on the results of 
the examination and a review of the 
claims folder, the examiner is asked to 
address the following questions:

(i)  Are the criteria for PTSD 
satisfied?

(ii)  If PTSD is demonstrated, the 
examiner is requested to identify 
the stressor that caused the 
veteran's PTSD and to specify the 
evidence relied upon to support the 
diagnosis.

The complete rationale for all opinions 
expressed should be clearly set forth in 
the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




